DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 11-13 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al, US Pub. 2017/0251460 A1, hereinafter referred to as Agiwal.
Regarding claims 1 and 11, Agiwal discloses a random access method comprising: sending, to a base station, a random access preamble on a second beam, subsequent to sending a random access preamble on a first beam; monitoring and receiving, within a preset Random Access Response (RAR) time window, at least one 
Regarding claims 2 and 12, Agiwal discloses wherein the sending to the base station the random access preamble on the second beam subsequent to sending the random access preamble on the first beam comprises: sending, to the base station, the random access preamble on the second beam, in the case that a RAR time window corresponding to the random access preamble sending by the first beam expires and the terminal does not receive the RAR message (p. [0075], [0081], [0150], [0155] and [0160], fig. 3-4 and 12-13, the UE transmits the RACH Preamble using N TX Beams, the UE may wait for random access response (RAR) in a RAR time window. If the RAR is not received, the UE transmits PRACH using next TX beam If the RAR is not received, the UE transmits PRACH using next TX beam M times).
Regarding claims 3 and 13, Agiwal discloses wherein the monitoring and receiving, within a preset RAR time window, at least one RAR message sent by the base station comprises: monitoring and receiving at least one RAR message sent by the base station, within a RAR time window corresponding to the random access preamble sending by the second beam (fig. 3, step 317b; fig. 4, step 418b receiving RAR from the eNB).
Regarding claims 8 and 18, Agiwal discloses wherein subsequent to the monitoring and receiving, within a preset RAR time window, at least one RAR message sent by the base station, the method further comprises: sending at least one third message to the base station (see fig. 12B, MSG3, 1215).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as shown above.
Regarding claims 4 and 14, Agiwal does not disclose sending, to the base station, the random access preamble on the second beam, before a RAR time window corresponding to the random access preamble sending by the first beam expires. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in art at the time the invention was made to adapt the well-known feature into Agiwal’s system in order to reduce latency during establish a connection. 
Regarding claims 10 and 20, Agiwal does not disclose wherein the sending at least one third message to the base station comprises: sending at least one third message to the base station in the case that the terminal receives a plurality of RAR messages. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one ordinary skill in art adapt the well-known feature as an engineer choice.
Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463